Exhibit 10.1

 

TAX MATTERS AGREEMENT

 

DATED AS OF AUGUST 1, 2014

 

BY AND BETWEEN

 

AGILENT TECHNOLOGIES, INC.

 

AND

 

KEYSIGHT TECHNOLOGIES, INC.

 

--------------------------------------------------------------------------------


 

TAX MATTERS AGREEMENT

 

This TAX MATTERS AGREEMENT (this “Agreement”) is entered into as of August 1,
2014 by and among AGILENT TECHNOLOGIES, INC., a Delaware corporation
(“Agilent”), for itself and on behalf of each member of the Agilent Group (as
defined below), and KEYSIGHT TECHNOLOGIES, INC., a Delaware corporation and a
wholly owned subsidiary of Agilent (“Keysight”), for itself and on behalf of
each member of the Keysight Group (as defined below).

 

RECITALS

 

WHEREAS, the board of directors of Agilent has determined that it is in the best
interests of Agilent and its shareholders to create a new publicly traded
company to operate the Keysight Business;

 

WHEREAS, the board of directors of Agilent and the board of directors of
Keysight have approved the transfer of the Keysight Assets to Keysight and its
Affiliates and the assumption by Keysight and its Affiliates of the Keysight
Liabilities, all as more fully described in the Separation and Distribution
Agreement and other documents;

 

WHEREAS, the board of directors of Agilent has further approved the distribution
to the holders of the issued and outstanding common shares, $0.01 par value, of
Agilent (the “Agilent Common Shares”) as of the close of business on the Record
Date, by means of a pro rata distribution, of issued and outstanding shares of
the common stock, 0.01 par value, of Keysight (the “Keysight Common Stock”), on
the basis of a number of shares of Keysight Common Stock to be determined by
resolution of the Board of Directors of Agilent, for every one (1) Agilent
Common Share (the “Distribution”);

 

WHEREAS, for U.S. federal income tax purposes, the transfer of the Keysight
Assets and Keysight Liabilities to Keysight and the Distribution, taken
together, are intended to qualify as a tax-free transaction pursuant to Sections
355(a) and 368(a)(1)(D) of the Code; and

 

WHEREAS, as a result of the Distribution, Keysight and its subsidiaries will
cease to be members of the affiliated group (as that term is defined in
Section 1504 of the Code) of which Agilent is the common parent (the
“Deconsolidation”); and

 

WHEREAS, the parties desire to provide for and agree upon the allocation between
the parties of Liabilities for Taxes arising prior to, as a result of, and
subsequent to the Distribution, and to provide for and agree upon other matters
relating to Taxes;

 

NOW THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereby agree as follows:

 

Section 1.                                          Definition of Terms. For
purposes of this Agreement (including the recitals hereof), the following terms
have the following meanings, and capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to them in the Separation and
Distribution Agreement:

 

(a)                                 “Accounting Cutoff Date” means, with respect
to Keysight, any date as of the end of which there is a closing of the financial
accounting records for such entity.

 

(b)                                 “Active Trade or Business” means the active
conduct (as defined in Section 355(b)(2) of the Code and the regulations
thereunder) by Keysight and its “separate affiliated group” (as defined in
Section 355(b)(3)(B) of the Code) of the Keysight Business as conducted
immediately prior to the Distribution or by Agilent and its “separate affiliated
group” (as defined in Section 355(b)(3)(B) of the Code) of the Agilent Business
as conducted immediately prior to the Distribution.

 

--------------------------------------------------------------------------------


 

(c)                                  “Adjustment Request” means any formal or
informal claim or request filed with any Tax Authority, or with any
administrative agency or court, for the adjustment, refund, or credit of Taxes,
including (a) any amended Tax return claiming adjustment to the Taxes as
reported on a Tax Return (including any adjustment described in Revenue
Procedure 94-69, 1994-2 C.B. 804, or any successor revenue procedure or
administrative practice) or, if applicable, as previously adjusted, (b) any
claim for equitable recoupment or other offset, and (c) any claim for refund or
credit of Taxes previously paid.

 

(d)                                 “Affiliate” (including, with a correlative
meaning, “affiliated”) means, when used with respect to a specified Person, a
Person that directly or indirectly, through one (1) or more intermediaries,
controls, is controlled by or is under common control with such specified
Person.  For the purpose of this definition, “control” (including with
correlative meanings, “controlled by” and “under common control with”), when
used with respect to any specified Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities
or other interests, by contract or otherwise.  It is expressly agreed that, from
and after the Deconsolidation Date, no member of the Keysight Group shall be
deemed to be an Affiliate of any member of the Agilent Group, and no member of
the Agilent Group shall be deemed to be an Affiliate of any member of the
Keysight Group.

 

(e)                                  “Agilent” shall have the meaning provided
in the first sentence of this Agreement.

 

(f)                                    “Agilent Affiliated Group” shall have the
meaning provided in the definition of “Agilent Federal Consolidated Income Tax
Return.”

 

(g)                                 “Agilent Disqualifying Action” shall have
the meaning set forth in Section 7.04(b) of this Agreement.

 

(h)                                 “Agilent Federal Consolidated Income Tax
Return” means any United States federal Income Tax Return for the affiliated
group (as that term is defined in Section 1504 of the Code and the regulations
thereunder) of which Agilent is the common parent (the “Agilent Affiliated
Group”) and includes any United States federal Income Tax Return for the
affiliated group (as that term is defined in Section 1504 of the Code and the
regulations thereunder) of which Dako Holding USA, Inc. is or was the common
parent.

 

(i)                                    “Agilent Full Taxpayer” means the
assumption that the Agilent Group (a) is subject to the highest marginal regular
statutory income Tax rate, (b) has sufficient taxable income to permit the
realization or receipt of the relevant Tax Benefit at the earliest possible
time, (c) will not utilize any Agilent Tax Attribute other than a Tax Attribute
arising from the adjustment at issue, and (d) is not subject to the alternative
minimum tax.

 

(j)                                    “Agilent Group” means Agilent and its
Affiliates, excluding any entity that is a member of the Keysight Group.

 

(k)                                  “Agilent Group Transaction Returns” shall
have the meaning set forth in Section 4.05(b) of this Agreement.

 

(l)                                    “Agilent Separate Return” means any
Separate Return of Agilent or any member of the Agilent Group.

 

2

--------------------------------------------------------------------------------


 

(m)                               “Agilent State Combined Income Tax Return”
means a consolidated, combined or unitary State Income Tax Return that is
required under the Code or applicable Tax Law to be filed by Agilent or its
Affiliates and actually includes, by election or otherwise, one or more members
of the Agilent Group together with one or more members of the Keysight Group.

 

(n)                                 “Agreement” shall have the meaning provided
in the first sentence of this Agreement.

 

(o)                                 “Business Day” means a day (other than
Saturday or Sunday) on which banks are generally open in the State of New York,
USA for ordinary business.

 

(p)                                 “Code” means the U.S. Internal Revenue Code
of 1986, as amended.

 

(q)                                 “Company” means Agilent or Keysight, as the
context requires.

 

(r)                                   “Company Indemnifying Party” shall have
the meaning set forth in Section 5.02(b) of this Agreement.

 

(s)                                   “Contribution” means the contribution of
assets, by Agilent itself directly to Keysight itself pursuant to
Section 2.1(a) of the Separation and Distribution Agreement.

 

(t)                                    “Controlling Party” shall have the
meaning set forth in Section 10.02(c) of this Agreement.

 

(u)                                 “Deconsolidation” shall have the meaning
provided in the Recitals.

 

(v)                                  “Deconsolidation Date” means the last date
on which Keysight qualifies as a member of the affiliated group (as defined in
Section 1504 of the Code) of which Agilent is the common parent.

 

(w)                               “Distribution” shall have the meaning provided
in the Recitals.

 

(x)                                  “DGCL” means the Delaware General
Corporation Law.

 

(y)                                  “Federal Income Tax” means any Tax imposed
by Subtitle A of the Code, and any interest, penalties, additions to tax, or
additional amounts in respect of the foregoing.

 

(z)                                   “Fifty-Percent or Greater Interest” shall
have the meaning ascribed to such term for purposes of Sections 355(d) and
(e) of the Code.

 

(aa)                          “Final Determination” means the final resolution
of liability for Tax, which resolution may be for a specific issue or adjustment
or for a taxable period, (a) by IRS Form 870 or 870-AD (or any successor forms
thereto), on the date of acceptance by or on behalf of the taxpayer, or by a
comparable form under the laws of a State, local, or foreign taxing
jurisdiction, except that a Form 870 or 870-AD or comparable form shall not
constitute a Final Determination to the extent that it reserves (whether by its
terms or by operation of law) the right of the taxpayer to file a claim for
refund or the right of the Tax Authority to assert a further deficiency in
respect of such issue or adjustment or for such taxable period (as the case may
be); (b) by any audit assessment of taxes or other examination by any taxing
authorities, proceeding or appeal of such proceedings relating to taxes whether
administrative or judicial including proceedings related to competent authority
determinations, or by a decision, judgment, decree, or other order by a court of
competent jurisdiction, which has become final and unappealable; (c)

 

3

--------------------------------------------------------------------------------


 

by a closing agreement or accepted offer in compromise under Sections 7121 or
7122 of the Code, or a comparable agreement under the laws of a State, local, or
foreign taxing jurisdiction; (d) by any allowance of a refund or credit in
respect of an overpayment of Tax, but only after the expiration of all periods
during which such refund may be recovered (including by way of offset) by the
jurisdiction imposing such Tax; (e) by a final settlement resulting from a
treaty-based competent authority determination; or (f) by any other final
disposition, including by reason of the expiration of the applicable statute of
limitations or by mutual agreement of the parties.

 

(bb)                          “Foreign Income Tax” means any Tax imposed by any
foreign country or any possession of the United States, or by any political
subdivision of any foreign country or United States possession, which is an
income tax as defined in Treasury Regulation Section 1.901-2, and any interest,
penalties, additions to tax, or additional amounts in respect of the foregoing.

 

(cc)                            “Governmental Requirements” means the
requirements imposed by any Governmental Authority to withhold, deduct, collect
or pay over to such Governmental Authority any Taxes as well as any documentary
evidence or certificates required by such Governmental Authority to
substantiate, reduce or eliminate the amount of Taxes required to be withheld,
deducted or collected and paid over.

 

(dd)                          “Group” means the Agilent Group or the Keysight
Group, or both, as the context requires.

 

(ee)                            “Income Tax” means any Federal Income Tax, State
Income Tax or Foreign Income Tax.

 

(ff)                                “Indemnitee” shall have the meaning set
forth in Section 13.03 of this Agreement.

 

(gg)                          “Indemnitor” shall have the meaning set forth in
Section 13.03 of this Agreement.

 

(hh)                          “IRS” means the United States Internal Revenue
Service.

 

(ii)                                “Joint Tax Return” shall mean any Return of
a member of the Agilent Group or the Keysight Group that is not a Separate
Return (including, without limitation, any Agilent State Combined Income Tax
Return and any Keysight State Combined Income Tax Return).

 

(jj)                                “Keysight” shall have the meaning provided
in the first sentence of this Agreement.

 

(kk)                            “Keysight Board Certificate” shall have the
meaning set forth in Section 7.02(e) of this Agreement.

 

(ll)                                “Keysight Capital Stock” means all classes
or series of capital stock of Keysight, including (i) the Keysight Common Stock,
(ii) all options, warrants and other rights to acquire such capital stock and
(iii) all instruments properly treated as stock in Keysight for U.S. federal
income tax purposes.

 

(mm)                      “Keysight Carried Item” means any net operating loss,
net capital loss, excess tax credit, or other similar Tax item of any member of
the Keysight Group which may or must be carried

 

4

--------------------------------------------------------------------------------


 

from one Tax Period to another prior Tax Period, or carried from one Tax Period
to another subsequent Tax Period, under the Code or other applicable Tax Law.

 

(nn)                          “Keysight Common Stock” has the meaning given to
Keysight Common Stock in the Separation and Distribution Agreement.

 

(oo)                          “Keysight Disqualifying Action” shall have the
meaning set forth in Section 7.04(a) of this Agreement.

 

(pp)                          “Keysight Federal Attribute” shall mean any Tax
Attribute that is reported or shown, or is required to be reported or shown, on
any Keysight Federal Consolidated Income Tax Return.

 

(qq)                          “Keysight Federal Consolidated Income Tax Return”
shall mean any United States federal Income Tax Return for the affiliated group
(as that term is defined in Section 1504 of the Code) of which Keysight is the
common parent.

 

(rr)                              “Keysight Full Taxpayer” means the assumption
that the Keysight Group (a) is subject to the highest marginal regular statutory
income Tax rate that would be applicable to Keysight if it filed Tax Returns on
a standalone basis, (b) has sufficient taxable income to permit the realization
or receipt of the relevant Tax Benefit at the earliest possible time, (c) will
not utilize any Keysight Tax Attribute other than a Tax Attribute arising from
the adjustment at issue, and (d) is not subject to the alternative minimum tax.

 

(ss)                              “Keysight Group” means Keysight and its
Affiliates, as determined immediately after the Distribution.

 

(tt)                                “Keysight Group Attributes” shall mean all
Keysight Federal Attributes and all Keysight State Attributes.

 

(uu)                          “Keysight Separate Return” means any Separate
Return of Keysight or any member of the Keysight Group.

 

(vv)                            “Keysight State Attribute” shall mean any Tax
Attribute that is reported or shown, or is required to be reported or shown, on
any Keysight state Income Tax Return.

 

(ww)                      “Keysight State Combined Income Tax Return” means a
consolidated, combined or unitary State Income Tax Return that is required under
the Code or applicable Tax Law to be filed by Keysight or its Affiliates and
actually includes, by election or otherwise, one or more members of the Agilent
Group together with one or more members of the Keysight Group.

 

(xx)                            “Non-Controlling Party” shall have the meaning
set forth in Section 10.02(c) of this Agreement.

 

(yy)                            “Notified Action” shall have the meaning set
forth in Section 7.03(a) of this Agreement.

 

(zz)                              “$150,000,000 Threshold” shall have the
meaning set forth in Section 2.03(d).

 

(aaa)                   “Past Practices” shall have the meaning set forth in
Section 4.05(a) of this Agreement.

 

(bbb)                   “Payor” shall have the meaning set forth in
Section 5.02(a) of this Agreement.

 

5

--------------------------------------------------------------------------------


 

(ccc)                      “Person” means an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization or a governmental
entity or any department, agency or political subdivision thereof, without
regard to whether any entity is treated as disregarded for U.S. federal income
tax purposes.

 

(ddd)                   “Post-Deconsolidation Period” means any Tax Period
beginning after the Deconsolidation Date, and, in the case of any Straddle
Period, the portion of such Straddle Period beginning the day after the
Deconsolidation Date.

 

(eee)                      “Pre-Deconsolidation Period” means any Tax Period
ending on or before the Deconsolidation Date, and, in the case of any Straddle
Period, the portion of such Straddle Period ending on the Deconsolidation Date.

 

(fff)                            “Privilege” means any privilege that may be
asserted under applicable law, including, any privilege arising under or
relating to the attorney- client relationship (including the attorney-client and
work product privileges), the accountant-client privilege and any privilege
relating to internal evaluation processes.

 

(ggg)                   “Proposed Acquisition Transaction” means a transaction
or series of transactions (or any agreement, understanding, arrangement or
substantial negotiations, within the meaning of Section 355(e) of the Code and
Treasury Regulation Section 1.355-7, or any other regulations promulgated
thereunder, to enter into a transaction or series of transactions), whether such
transaction is supported by Keysight management or shareholders, is a hostile
acquisition, or otherwise, as a result of which Keysight would merge or
consolidate with any other Person or as a result of which any Person or any
group of related Persons would (directly or indirectly) acquire, or have the
right to acquire, from Keysight and/or one or more holders of outstanding shares
of Keysight Capital Stock, a number of shares of Keysight Capital Stock that
would, when combined with any other changes in ownership of Keysight Capital
Stock pertinent for purposes of Section 355(e) of the Code, comprise 40% or more
of (A) the value of all outstanding shares of stock of Keysight as of the date
of such transaction, or in the case of a series of transactions, the date of the
last transaction of such series, or (B) the total combined voting power of all
outstanding shares of voting stock of Keysight as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series. Notwithstanding the foregoing, a Proposed
Acquisition Transaction shall not include (A) the adoption by Keysight of a
shareholder rights plan or (B) issuances by Keysight that satisfy Safe Harbor
VIII (relating to acquisitions in connection with a person’s performance of
services) or Safe Harbor IX (relating to acquisitions by a retirement plan of an
employer) of Treasury Regulation Section 1.355-7(d). For purposes of determining
whether a transaction constitutes an indirect acquisition, any recapitalization
resulting in a shift of voting power or any redemption of shares of stock shall
be treated as an indirect acquisition of shares of stock by the exchanging or
non-exchanging shareholders, as applicable. This definition and the application
thereof are intended to monitor compliance with Section 355(e) of the Code and
shall be interpreted accordingly. Any clarification of, or change in, the
statute or regulations promulgated under Section 355(e) of the Code shall be
incorporated in this definition and its interpretation.

 

(hhh)                   “Record Date” means the date determined by the board of
directors of Agilent as the record date for the Distribution.

 

(iii)                            “Reorganization” means each and every
transaction described in Schedule 2.1(a) of the Separation and Distribution
Agreement, other than the Contribution and Distribution, as well as each and
every other transaction included in any finalized step plans prepared by Baker &
McKenzie LLP and that is contemplated as part of the separation of the Keysight
Business from the Agilent Business.

 

6

--------------------------------------------------------------------------------


 

(jjj)                            “Representation Letters” means the
representation letters and any other materials (including, without limitation,
the Ruling Request) delivered or deliverable by Agilent and others in connection
with the rendering by Tax Advisors, and/or the issuance by the IRS, of the Tax
Opinions/Rulings (including any representations made in connection with any
finalized step plan prepared by Baker & McKenzie LLP that describes the proper
Tax treatment of any Tax Item related to the Transactions).

 

(kkk)                      “Required Party” shall have the meaning set forth in
Section 5.02(a) of this Agreement.

 

(lll)                            “Responsible Company” means, with respect to
any Tax Return, the Company having responsibility for preparing and filing such
Tax Return under this Agreement.

 

(mmm)             “Retention Date” shall have the meaning set forth in
Section 9.01 of this Agreement.

 

(nnn)                   “Ruling” means any private letter ruling (and any
supplemental private letter ruling, including without limitation, any
Supplemental Ruling) issued by the IRS to Agilent in connection with the
Transactions.

 

(ooo)                   “Ruling Documents” means the Ruling and the Ruling
Request.

 

(ppp)                   “Ruling Request” means any letter filed by Agilent with
the IRS requesting a ruling regarding certain tax consequences of the
Transactions (including all attachments, exhibits, and other materials submitted
with such ruling request letter) and any amendment or supplement to such ruling
request letter.

 

(qqq)                   “Section 7.02(e) Acquisition Transaction” means any
transaction or series of transactions that is not a Proposed Acquisition
Transaction but would be a Proposed Acquisition Transaction if the percentage
reflected in the definition of Proposed Acquisition Transaction were 25% instead
of 40%.

 

(rrr)                         “Separate Return” means (a) in the case of any Tax
Return of any member of the Keysight Group, any such Tax Return that does not
include any member of the Agilent Group or any Tax Item of any member of the
Agilent Group and (b) in the case of any Tax Return of any member of the Agilent
Group, any such Tax Return that does not include any member of the Keysight
Group or any Tax Item of any member of the Keysight Group.

 

(sss)                         “Separation and Distribution Agreement” means the
Separation and Distribution Agreement, as amended from time to time, by and
among Agilent and Keysight dated as of August 1, 2014.

 

(ttt)                            “Separation Date” means the effective date of
this Agreement.

 

(uuu)                   “Separation Period” means the period that begins on the
Separation Date and ends on the Deconsolidation Date.

 

(vvv)                      “State Income Tax” means any Tax imposed by any State
of the United States or the District of Columbia or by any political subdivision
of any such State or the District of Columbia which is imposed on or measured by
net income, including state and local franchise or similar Taxes

 

7

--------------------------------------------------------------------------------


 

measured by net income, and any interest, penalties, additions to tax, or
additional amounts in respect of the foregoing.

 

(www)             “Straddle Period” means any Tax Period that begins on or
before and ends after the Deconsolidation Date.

 

(xxx)                      “Supplemental Ruling” means any ruling issued by the
IRS in connection with the spin-off other than a ruling in response to Agilent’s
initial request for a private letter ruling.

 

(yyy)                      “Tax” or “Taxes” means any income, gross income,
gross receipts, profits, capital stock, franchise, withholding, payroll, social
security, workers compensation, unemployment, disability, property, ad valorem,
stamp, excise, severance, occupation, service, sales, use, license, lease,
transfer, import, export, value added, alternative minimum, estimated or other
tax (including any fee, assessment, or other charge in the nature of or in lieu
of any tax) imposed by any governmental entity or political subdivision thereof
(whether federal, state, local or foreign), and any interest, penalties,
additions to tax, or additional amounts in respect of the foregoing.

 

(zzz)                         “Tax Attribute” shall mean a net operating loss,
net capital loss, unused investment credit, unused foreign tax credit, excess
charitable contribution, general business credit, the minimum tax credit, or any
other Tax Item that could reduce a Tax.

 

(aaaa)            “Tax Authority” means, with respect to any Tax, the
governmental entity or political subdivision (whether federal, state, local or
foreign) thereof that imposes such Tax, and the agency (if any) charged with the
collection of such Tax for such entity or subdivision.

 

(bbbb)            “Tax Benefit” means any refund, credit, or other reduction in
otherwise required Tax payments  (determined on a “with and without” basis
assuming the Keysight Group or Agilent Group, as the case may be, is a Keysight
Full Taxpayer or an Agilent Full Taxpayer, respectively).

 

(cccc)                “Tax Contest” means an audit, review, examination, or any
other administrative or judicial proceeding with the purpose or effect of
redetermining Taxes (including any administrative or judicial review of any
claim for refund) and includes any voluntary disclosure request or agreement,
any competent authority request or proceeding, and any other proceeding as a
result of which any redetermination of Taxes may be proposed or agreed.

 

(dddd)            “Tax Control” means the definition of “control” set forth in
Section 368(c) of the Code (or in any successor statute or provision), as such
definition may be amended from time to time.

 

(eeee)                “Tax Dispute” shall have the meaning set forth in
Section 14 of this Agreement.

 

(ffff)                        “Tax-Free Status” means (i) the qualification of
the Contribution and Distribution, taken together, each (a) as a reorganization
described in Sections 355(a) and 368(a)(1)(D) of the Code, (b) as a transaction
in which the stock distributed thereby is “qualified property” for purposes of
Sections 355(d), 355(e) and 361(c) of the Code and (c) as a transaction in which
Agilent, Keysight, and the shareholders of Agilent recognize no income or gain
for U.S. federal income tax purposes pursuant to Sections 355, 361 and 1032 of
the Code (except with respect to fractional shares), and (ii) the qualification
of any other transaction contemplated by the Reorganization to be free from Tax,
whether U.S. federal, state or local or foreign Tax, but only to the extent such
transaction was intended by the parties to be free from such Tax as described in
the Tax Opinions/Rulings.  Such term does not include, in the case of Agilent
and Keysight, intercompany items or excess loss accounts taken into account
pursuant to the Treasury Regulations promulgated pursuant to Section 1502 of the
Code.

 

8

--------------------------------------------------------------------------------


 

(gggg)            “Tax Item” means any item of income, gain, loss, deduction,
credit, recapture of credit or any other item which increases or decreases Taxes
paid or payable.

 

(hhhh)            “Tax Law” means the law of any governmental entity or
political subdivision thereof relating to any Tax.

 

(iiii)                        “Tax Opinions/Rulings” means the opinion or
opinions of Baker & McKenzie LLP deliverable to Agilent in connection with the
Transactions (including any finalized step plans prepared by Baker & McKenzie
LLP that describe the proper Tax treatment of the Tax Items related to the
Transactions) and/or the Ruling or Rulings.

 

(jjjj)                        “Tax Period” means, with respect to any Tax, the
period for which the Tax is reported as provided under the Code or other
applicable Tax Law.

 

(kkkk)                “Tax Records” means any Tax Returns, Tax Return
workpapers, documentation relating to any Tax Contests, and any other books of
account or records (whether or not in written, electronic or other tangible or
intangible forms and whether or not stored on electronic or any other medium)
required to be maintained under the Code or other applicable Tax Laws or under
any record retention agreement with any Tax Authority.

 

(llll)                        “Tax-Related Losses” means (i) all federal, state,
local and foreign Taxes (including interest and penalties thereon) imposed
pursuant to any settlement, Final Determination, judgment or otherwise; (ii) all
accounting, legal and other professional fees, and court costs incurred in
connection with such Taxes; and (iii) all costs, expenses and damages associated
with stockholder litigation or controversies and any amount paid by Agilent (or
any Agilent Affiliate) or Keysight (or any Keysight Affiliate) in respect of the
liability of shareholders, whether paid to shareholders or to the IRS or any
other Tax Authority, in each case, resulting from the failure of any of the
Transactions to have Tax-Free Status.

 

(mmmm)    “Tax Return” or “Return” means any report of Taxes due, any claim for
refund of Taxes paid, any information return with respect to Taxes, or any other
similar report, statement, declaration, or document (including, without
limitation, any documentation related to transfer pricing) required to be filed
or submitted upon request under the Code or other Tax Law with or to any Tax
Authority, including any attachments, exhibits, or other materials submitted
with any of the foregoing, and including any amendments or supplements to any of
the foregoing.

 

(nnnn)            “Third Party Indemnifying Party” shall have the meaning set
forth in Section 5.02(b) of this Agreement.

 

(oooo)            “Transactions” means the Contribution, the Distribution and
all other transactions contemplated by the Reorganization.

 

(pppp)            “Transaction Documents” shall have the meaning set forth in
the Separation and Distribution Agreement.

 

(qqqq)            “Treasury Regulations” means the regulations promulgated from
time to time under the Code as in effect for the relevant Tax Period.

 

(rrrr)                    “Unqualified Tax Opinion” means an unqualified “will”
opinion of a Tax Advisor, which Tax Advisor is acceptable to Agilent (such
acceptance not to be unreasonably withheld), on which Agilent may rely to the
effect that a transaction will not affect the Tax-Free Status. Any such

 

9

--------------------------------------------------------------------------------


 

opinion must assume that the Contribution and Distribution, taken together, as
well as any transaction contemplated by the Reorganization, would have qualified
for Tax-Free Status if the transaction in question did not occur.

 

Section 2.                                          Allocation of Tax
Liabilities.

 

Section 2.01                            In General.

 

(a)                                 Agilent Liability.  Agilent shall be liable
for, and shall indemnify and hold harmless the Keysight Group from and against
any liability for, Taxes which are allocated to the Agilent Group under this
Section 2.

 

(b)                                 Keysight Liability. Keysight shall be liable
for, and shall indemnify and hold harmless the Agilent Group from and against
any liability for, Taxes which are allocated to the Keysight Group under this
Section 2.

 

(c)                                  Affiliates.  For avoidance of doubt, for
purposes of this Section 2, (i) an Affiliate of Agilent that will not be an
Affiliate of Agilent immediately after the Distribution shall not be treated as
an Affiliate of Agilent immediately after the Separation Date, but instead as an
Affiliate of Keysight, during the Separation Period, and (ii) an Affiliate of
Keysight that will not be an Affiliate of Keysight immediately after the
Distribution shall not be treated as an Affiliate of Keysight immediately after
the Separation Date, but instead as an Affiliate of Agilent, during the
Separation Period; provided, however, that Keysight Technologies (International)
India Private Limited shall continue to be considered an Affiliate of Agilent
until such time as the relevant Keysight Assets are transferred to it and the
relevant Keysight Liabilities are assumed by it.

 

Section 2.02                            Allocation of Taxes. Except as provided
in Section 2.03, all Taxes shall be allocated as follows:

 

(a)                                 Agilent Liability. For Tax Periods ending
before, on, or after the Deconsolidation Date, Agilent and its Affiliates shall
be responsible for any and all Taxes shown on any Tax Return which Agilent and
its Affiliates are required, or reasonably determine they are required to file,
under the Code or applicable Tax Law.

 

(b)                                 Keysight Liability. For Tax Periods ending
before, on, or after the Deconsolidation Date, Keysight and its Affiliates shall
be responsible for any and all Taxes shown on any Tax Return which Keysight and
its Affiliates are required, or reasonably determine they are required to file,
under the Code or applicable Tax Law.

 

Section 2.03                            Exceptions and Other Rules.

 

(a)                                 Keysight Liability. Keysight shall be liable
for, and shall indemnify and hold harmless the Agilent Group from and against
any liability for:

 

(i)                                     any Tax resulting from a breach by
Keysight of any covenant in this Agreement, the Separation and Distribution
Agreement or any other Transaction Documents; and

 

(ii)                                  any Tax-Related Losses for which Keysight
is responsible pursuant to Section 7.04 of this Agreement.

 

in the case of each of (i) and (ii), such amounts to be calculated on the basis
that each member of the Agilent Group is an Agilent Full Taxpayer.

 

10

--------------------------------------------------------------------------------


 

(b)                                 Agilent Liability. Agilent shall be liable
for, and shall indemnify and hold harmless the Keysight Group from and against
any liability for:

 

(i)                                     Any Taxes (other than Taxes described in
Section 2.03(a)) imposed by any Tax Authority on any member of the Agilent Group
or the Keysight Group solely on the transfer of the Keysight Assets to Keysight
and its Affiliates and the assumption by Keysight and its Affiliates of the
Keysight Liabilities; for avoidance of doubt, any Taxes arising from the failure
of a Transaction to qualify for Tax-Free Status (other than through the
application of Section 7.04(c)) shall count toward the $150,000,000 Threshold in
Section 2.03(d).;

 

(ii)                                  any Tax-Related Losses for which Agilent
is responsible pursuant to Section 7.04 of this Agreement. and

 

(iii)                               any Tax resulting from a breach by Agilent
of any covenant in this Agreement, the Separation and Distribution Agreement or
any other Transaction Documents.

 

in the case of each of (i), (ii) and (iii), such amounts to be calculated on the
basis that each member of the Keysight Group is a Keysight Full Taxpayer.

 

(c)                                  Additional Restrictions. Keysight agrees to
make commercially reasonable efforts not to take any action after the
Deconsolidation Date (provided, however, that in the case of a Separate Return,
then after the Separation Date) that would adversely impact the tax liability of
Agilent on or prior to the Deconsolidation Date. Agilent agrees to make
commercially reasonable efforts not to take any action after the Deconsolidation
Date  (provided, however, that in the case of a Separate Return, then after the
Separation Date) that would adversely impact the tax liability of Keysight on or
prior to the Deconsolidation Date.  For avoidance of doubt, such actions
include, but are not limited to, any action or failure to act that would cause
the recognition, recapture or recharacterization of gain or income pursuant to
any agreement with, or ruling by, any Tax Authority or pursuant to any provision
of the Code or applicable Tax Law.

 

(d)                                 Sharing of Liability for Certain Taxes. 
Notwithstanding any provision in this Agreement or the Separation and
Distribution Agreement to the contrary (other than Section 2.03(a) and
Section 2.03(b) of this Agreement), if a Final Determination results in an
increase in the amount of Taxes due with respect to any Tax Period ending on or
before the Deconsolidation Date for which Agilent is liable, including any Taxes
arising from the failure of a Transaction to qualify for Tax-Free Status,
Agilent shall be liable for sixty-five percent (65%) of such Taxes and Keysight
shall be liable for thirty-five percent (35%) of such Taxes; provided, however,
that Keysight shall not be liable for its share of any such Taxes unless and
until the amount of such Taxes exceeds, in the aggregate, one hundred and fifty
million dollars ($150,000,000), exclusive of any increase in Taxes as a result
of an Adjustment Request, in which case Keysight shall be liable for its share
of Taxes only with respect such excess (the “$150,000,000 Threshold”); provided,
further, however, that each party shall be solely liable for any Tax-Related
Losses for which it is responsible pursuant to Section 7.04 of this Agreement
(for avoidance of doubt, excluding Section 7.04(c)(i) thereof) and the Taxes
giving rise to such Tax-Related Losses shall not be taken into account in
determining whether the $150,000,000 Threshold has been met or exceeded under
this Section 2.03(d) (even if reflected in an Adjustment Request). Agilent shall
notify Keysight within thirty (30) days after each of one-third (1/3) of the
$150,000,000 Threshold has been met, after two-thirds (2/3) of the $150,000,000
Threshold has been met, and after the $150,000,000 Threshold has been met or
exceeded; provided, however, that the failure to provide any such notifications
by Agilent shall not relieve Keysight of any liability of Taxes hereunder.  The
$150,000,000 Threshold shall be increased by (i) 35% of any Tax refund (and any
interest thereon) received by Agilent or any member of the Agilent Group from
any Tax Authority attributable to any Tax period that includes the

 

11

--------------------------------------------------------------------------------


 

Deconsolidation Date (ii) the amount of any other Tax Benefit (other than a Tax
Refund) to the Agilent Group resulting from the use of any Keysight Group
Attributes by Agilent or any member of the Agilent Group in any Tax period
ending on, before or after the Deconsolidation Date, but only if such Keysight
Group Attributes arose in a Tax period ending on or before the Deconsolidation
Date.  Notwithstanding any provision in this Agreement to the contrary, any
Taxes arising or resulting from, or incurred as a result of, any acquisition, or
post-acquisition integration, of any Person by Agilent prior to the
Deconsolidation Date where the fair market value of the consideration paid for
such acquisition equaled or exceeded, or will equal or exceed, one billion
dollars ($1,000,000,000) will not be taken into account for any purpose of this
Section 2.03(d) and such Taxes will be borne solely by Agilent.

 

(e)                                  Except as provided in Section 7.04 and
Section 2.03, any liability for Taxes which is asserted by any Tax Authority
after the Deconsolidation Date shall be the sole responsibility of the party
against which such liability is asserted notwithstanding the fact that such Tax
Authority asserts that such liability relates to any Tax Period ending on or
before the Deconsolidation Date.

 

Section 3.                                          Proration of Tax Items.

 

(a)                                 General Method of Proration. For Income Tax
Purposes, Tax Items shall be apportioned between Pre-Deconsolidation Periods and
Post-Deconsolidation Periods in accordance with the principles of Treasury
Regulation Section 1.1502-76(b) or corresponding principles of any Income Tax
Law as reasonably interpreted and applied by Agilent. If the Deconsolidation
Date is not an Accounting Cutoff Date (and provided an election under Treasury
Regulation Section 1.1502-76(b)(2)(ii)(D) is not made), the provisions of
Treasury Regulation Section 1.1502-76(b)(2)(iii) will be applied to ratably
allocate the items (other than extraordinary items) for the month which includes
the Deconsolidation Date. Agilent shall be permitted to make an election under
Treasury Regulation Section 1.1502-76(b)(2)(ii)(D) (relating to ratable
allocation of a year’s items).

 

(b)                                 Transaction Treated as Extraordinary Item.
In determining the apportionment of Tax Items between Pre-Deconsolidation
Periods and Post-Deconsolidation Periods, any Tax Items relating to the
Transactions shall be treated as extraordinary items described in Treasury
Regulation Section 1.1502-76(b)(2)(ii)(C) and shall (to the extent occurring on
or prior to the Deconsolidation Date) be allocated to Pre- Deconsolidation
Periods, and any Taxes related to such items shall be treated under Treasury
Regulation Section 1.1502-76(b)(2)(iv) as relating to such extraordinary item
and shall (to the extent occurring on or prior to the Deconsolidation Date) be
allocated to Pre-Deconsolidation Periods.

 

Section 4.                                          Preparation and Filing of
Tax Returns.

 

Section 4.01                            General. Except as otherwise provided in
this Section 4, Tax Returns shall be prepared and filed when due (including
extensions) by the person obligated to file such Tax Returns under the Code or
applicable Tax Law.

 

Section 4.02                            Agilent’s Responsibility. Agilent has
the exclusive obligation and right to prepare and file, or to cause to be
prepared and filed:

 

(a)                                 Agilent Federal Consolidated Income Tax
Returns for any Tax Periods ending on, before or after the Deconsolidation Date;

 

(b)                                 Agilent State Combined Income Tax Returns
and any other Joint Tax Returns which Agilent reasonably determines (subject to
Section 4.04) are required to be filed, under the Code or applicable Tax Law, by
Agilent or any of its Affiliates for Tax Periods ending on, before or after the
Deconsolidation Date; provided, however, that Agilent shall use commercially
reasonable efforts to provide written notice to Keysight of such determination
to file a Agilent State Combined Income Tax

 

12

--------------------------------------------------------------------------------


 

Return or other Joint Tax Return if such a Tax Return has never for such type of
Tax in such jurisdiction been filed in a prior Tax Period; and

 

(c)                                  Agilent Separate Returns which Agilent
reasonably determines (subject to Section 4.04) are required to be filed by the
Company or any of its Affiliates for Tax Periods ending on, before or after the
Deconsolidation Date.

 

Section 4.03                            Keysight’s Responsibility. Keysight has
the exclusive obligation and right to prepare and file, or to cause to be
prepared and filed:

 

(a)                                 Keysight Federal Consolidated Income Tax
Returns for any Tax Periods ending after the Deconsolidation Date;

 

(b)                                 Keysight State Combined Income Tax Returns
and any other Joint Tax Returns which Keysight reasonably determines (subject to
Section 4.04) are required, under the Code or applicable Tax Law, to be filed by
Keysight or any of its Affiliates for Tax Periods ending during the Separation
Period or after the Deconsolidation Date; provided, however, that Keysight shall
use commercially reasonable efforts to provide written notice to Agilent of such
determination to file a Keysight State Combined Income Tax Return or other Joint
Tax Return if such a Tax Return has never for such type of Tax in such
jurisdiction been filed in a prior Tax Period; and

 

(c)                                  Keysight Separate Returns which Keysight
reasonably determines (subject to Section 4.04) are required to be filed by
Keysight or any of its Affiliates for Tax Periods ending during the Separation
Period or after the Deconsolidation Date.

 

Section 4.04                            Cooperation. Agilent and Keysight shall
cooperate in determining which of them or their respective Affiliates is
required to file any Joint Tax Return or Separate Return under the Code or
applicable Tax Law.   No later than ninety (90) days following the
Deconsolidation Date, Agilent and Keysight agree to cooperate in developing a
list of such Tax Returns, including identification of which party is required to
(a) prepare and (b) file such Tax Returns.  The Companies shall provide, and
shall cause their Affiliates to provide assistance and cooperation to one
another in accordance with Section 8 with respect to the preparation and filing
of Tax Returns, including providing information required to be provided in
Section 8.  Any failure to so assist or cooperate pursuant to this Section 4
shall be resolved pursuant to the disagreement provisions of Section 14. 
Keysight shall provide to Agilent such powers of attorney as may be necessary or
expedient to allow Agilent to prepare and submit any Tax Return that Agilent is
required to prepare and file under Section 4.  Agilent shall provide to Keysight
such powers of attorney as may be necessary or expedient to allow Keysight to
prepare and submit any Tax Return that Keysight is required to prepare and file
under Section 4.

 

Section 4.05                            Tax Accounting Practices.

 

(a)                                 General Rule. Subject to Section 2.03(c),
with respect to any Tax Return that Keysight has the obligation and right to
prepare and file, or cause to be prepared and filed, under Section 4.03, for any
Pre-Deconsolidation Period or any Straddle Period, except as provided in
Section 4.05(b) such Tax Return shall be prepared in accordance with past
practices, accounting methods, elections or conventions (“Past Practices”) used
with respect to the Tax Returns in question (unless there is no reasonable basis
for the use of such Past Practices or unless there is no adverse effect to
Agilent), and to the extent any items are not covered by Past Practices (or in
the event that there is no reasonable basis for the use of such Past Practices
or there is no adverse effect to Agilent), in accordance with reasonable Tax
accounting practices selected by Keysight. Except as provided in
Section 4.05(b), Agilent shall prepare any Tax Return which it has the
obligation and right to prepare and file, or reasonably determined it has

 

13

--------------------------------------------------------------------------------


 

the obligation and right to prepare and file, under Section 4.02, in accordance
with reasonable Tax accounting practices selected by Agilent subject to the
restrictions contained in Section 2.03(c).

 

(b)                                 Reporting of Transactions. The Tax treatment
reported on any Tax Return relating to the Transactions shall be consistent with
the treatment thereof in the Ruling Requests and the Tax Opinions/Rulings,
unless there is no reasonable basis for such Tax treatment. The Tax treatment
reported on any Tax Return for which Keysight is the Responsible Company shall
be consistent with that on any Tax Return filed or to be filed by Agilent or any
member of the Agilent Group or caused to be filed by Agilent, in each case with
respect to periods prior to the Deconsolidation Date or with respect to Straddle
Periods (“Agilent Group Transaction Returns”), unless there is no reasonable
basis for such Tax treatment. To the extent there is a Tax treatment relating to
the Transactions which is not covered by the Ruling Requests, the Tax
Opinions/Rulings or Agilent Group Transaction Returns, the Companies shall agree
on the Tax treatment to be reported on any Tax Return. For this purpose, the Tax
treatment shall be determined by the Responsible Company with respect to such
Tax Return and shall be agreed to by the other Company unless either (i) there
is no reasonable basis for such Tax treatment, or (ii) such Tax treatment is
inconsistent with the Tax treatment contemplated in the Ruling Requests, the Tax
Opinions/Rulings and/or the Agilent Group Transaction Returns. Such Tax Return
shall be submitted for review pursuant to Section 4.06, and any dispute
regarding such proper Tax treatment shall be referred for resolution pursuant to
Section 14, sufficiently in advance of the filing date of such Tax Return
(including extensions) to permit timely filing of the Tax Return.  In the event
any dispute regarding such proper Tax treatment is not resolved in advance of
the filing date of such Tax Return, the Responsible Company shall file such Tax
Return by such filing date on the basis of its determination of the proper Tax
treatment and the Responsible Company agrees to file an amended Tax Return if
and when a materially different Tax treatment is finally resolved pursuant to
Section 14.

 

(c)                                  Bonus Depreciation. If Agilent elects to
take bonus depreciation under Section 168(k) of the Code for the Agilent Federal
Consolidated Income Tax Return for its tax year ending October 31st, 2014,
Keysight shall agree to elect such bonus depreciation for the Keysight Federal
Consolidated Income Tax Return for the same tax year and the following tax year.

 

Section 4.06                            Right to Review Tax Returns. The
Responsible Company with respect to any Tax Return shall make such Tax Return
and related workpapers available for review by the other Company, if requested,
to the extent (i) such Tax Return relates to Taxes for which the requesting
party would reasonably be expected to be liable, (ii) such Tax Return relates to
Taxes and the requesting party would reasonably be expected to be liable in
whole or in part for any additional Taxes owing as a result of adjustments to
the amount of such Taxes reported on such Tax Return, (iii) such Tax Return
relates to Taxes for which the requesting party would reasonably be expected to
have a claim for Tax Benefits under this Agreement, or (iv) the requesting party
reasonably determines that it must inspect such Tax Return to confirm compliance
with the terms of this Agreement. The Responsible Company shall use its
reasonable best efforts to make such Tax Return available for review as required
under this paragraph at least fifteen (15) days prior to the due date for filing
of such Tax Return to provide the requesting party with a meaningful opportunity
to analyze and comment on such Tax Return; provided, however, that the
Responsible Company shall keep the other Company reasonably informed of the
proposed treatment of any material Tax Items that are expected to have a Tax
effect described in the first sentence of this Section 4.06 on the other Company
and that are to be reported or shown on such Tax Returns within six (6) months
after the close of the Tax period to which such Tax Returns relate.

 

Section 4.07                            Keysight Carrybacks, Carryforwards and
Claims for Refund. Keysight hereby agrees that Agilent shall be entitled to
determine in its sole discretion whether (x) any Adjustment Request with respect
to any Joint Tax Return shall be filed to claim in any Pre- Deconsolidation
Period

 

14

--------------------------------------------------------------------------------


 

any Keysight Carried Item, (y) any available elections shall be made to waive
the right to claim in any Pre-Deconsolidation Period with respect to any Joint
Tax Return any Keysight Carried Item, and whether any affirmative election shall
be made to claim any such Keysight Carried Item.

 

Section 4.08                            Apportionment of Earnings and Profits
and Tax Attributes. Agilent shall in good faith advise Keysight as soon as
reasonably practicable after the Distribution (and in any event no later than
six (6) months after the close of the Tax period in which the Distribution
occurs) in writing of the portion, if any, of any earnings and profits, Tax
Attribute, overall foreign loss or other consolidated, combined or unitary
attribute which Agilent determines shall be allocated or apportioned to the
Keysight Group under applicable Tax law. Keysight and all members of the
Keysight Group shall prepare all Tax Returns in accordance with such written
notice. In the event of an adjustment to the earnings and profits, any Tax
Attributes, overall foreign loss or other consolidated, combined or unitary
attribute determined by Agilent, Agilent shall promptly notify Keysight in
writing of such adjustment. For avoidance of doubt, Agilent shall not be liable
to Keysight or any member of the Keysight Group for any failure of any
determination under this Section 4.08 to be accurate under applicable Tax Law
and regulations, provided such determination was made after reasonable
investigation and was completed in good faith.

 

Section 5.                                          Tax Payments.

 

Section 5.01                            Payment of Separate Company Taxes. Each
Company (or their respective Affiliates) shall pay, or shall cause to be paid,
to the applicable Tax Authority when due all Taxes shown as due on any Tax
Return it is required to file under Section 4 of this Agreement.

 

Section 5.02                            Indemnification Payments.

 

(a)                                 If any Company (the “Payor”) is required
under applicable Tax Law to pay to a Tax Authority a Tax that another Company
(the “Required Party”) is liable for under this Agreement, the Required Party
shall reimburse the Payor within ten (10) Business Days of delivery by the Payor
to the Required Party of an invoice for the amount due, accompanied by evidence
of payment and a statement detailing the Taxes paid and describing in reasonable
detail the particulars relating thereto.

 

(b)                                 If any Company (the “Third Party
Indemnifying Party”) is required under the terms of an agreement to which it is
a party (or with respect to which it has agreed to guarantee the obligations
thereunder) to pay to a third party (other than the other Company) a Tax that
another Company (the “Company Indemnifying Party”) is liable for under this
Agreement, the Company Indemnifying Party shall reimburse the Third Party
Indemnifying Party within ten (10) Business Days of delivery by the Third Party
Indemnifying Party to the Company Indemnifying Party of an invoice for the
amount due, accompanied by evidence of payment and a statement detailing the
Taxes paid and describing in reasonable detail the particulars relating thereto.

 

(c)                                  All indemnification payments under this
Agreement shall be made by Agilent directly to Keysight and by Keysight directly
to Agilent; provided, however, that if the Companies mutually agree with respect
to any such indemnification payment, any member of the Agilent Group, on the one
hand, may make such indemnification payment to any member of the Keysight Group,
on the other hand, and vice versa.

 

Section 6.                                          Tax Benefits.

 

Section 6.01                            Tax Benefits.

 

(a)                                 Agilent shall be entitled to any refund (and
any interest thereon received from the applicable Tax Authority) of Taxes
received by any member of the Agilent Group or the Keysight Group,

 

15

--------------------------------------------------------------------------------


 

other than any refund to which Keysight is entitled pursuant to Section 6.01(b).
Keysight shall not be entitled to any refund (or any interest thereon received
from the applicable Tax Authority), except as set forth in Section 6.01(b). A
Company receiving a refund to which another Company is entitled hereunder shall
pay over such refund to such other Company within ten (10) Business Days after
such refund is received.

 

(b)                                 Keysight and its Affiliates shall be
entitled to retain any refund of Taxes (and any interest thereon) received from
an applicable Tax Authority after the Separation Date and to which any member of
the Keysight Group is entitled under applicable Tax Law.

 

(c)                                  Without prejudice to the provisos set forth
in Sections 2.02 and 2.03, and except as set forth in this Section 6.01,
Keysight shall also be entitled to receive payment from Agilent in respect of
any Keysight Group Attributes which are utilized by Agilent or any member of the
Agilent Group in any Tax period ending on, before or after the Deconsolidation
Date to the extent the use of such Keysight Group Attributes result in a Tax
Benefit to the Agilent Group, determined after the use of such Keysight Group
Attributes in accordance with applicable Tax Law, but only if such Keysight
Group Attributes arose in a Tax period of the Keysight Group ending after the
Deconsolidation Date.

 

(d)                                 No later than ten (10) Business Days
following the filing of any Tax Return in connection with which Agilent or any
member of the Agilent Group utilizes a Keysight Group Attribute as described in
Section 6.01(c), Agilent shall provide Keysight with a written calculation of
the amount the Tax Benefit payable to Keysight by Agilent pursuant to this
Section 6. In the event that Keysight disagrees with any such calculation
described in this Section 6.01(d), Keysight shall so notify Agilent in writing
within thirty (30) days of receiving the written calculation set forth above in
this Section 6.01(d). Agilent and Keysight shall endeavor in good faith to
resolve such disagreement, and, failing that, the amount payable under
Section 6.01(c) shall be determined in accordance with the disagreement
resolution provisions of Section 14 as promptly as practicable.

 

Section 6.02                            Agilent and Keysight Income Tax
Deductions in Respect of Certain Equity Awards and Incentive Compensation.

 

(a)                                 Except as required by applicable Tax Law or
otherwise agreed to by the parties, solely the member of the Group by which the
relevant individual is currently employed at the time of the vesting, exercise,
disqualifying disposition, payment or other relevant taxable event, as
appropriate, in respect of the equity awards and other incentive compensation
described in the Employee Matters Agreement, or, if such individual is not
currently employed at such time by a member of the Group, the member of the
Group by which the relevant individual was most recently employed, shall be
entitled to claim, in a Post-Deconsolidation Period, any Income Tax deduction in
respect of such equity awards and other incentive compensation on its respective
Tax Return associated with such event.

 

(b)                                 With respect to the withholding and
reporting responsibilities (including withholding taxes, remitting and W-2 or
equivalent reporting), a party shall promptly notify the other party of any
exercises or other taxable events by such notifying parties’ employees or
directors that would result in a related deduction belonging to the other party,
and unless otherwise required by applicable laws or otherwise agreed upon by the
parties, in all events, the party entitled to the Income Tax deduction such
party entitled to the deduction shall be responsible for the reporting and
withholding obligations pertaining to such Income Tax deduction.

 

Section 7.                                          Tax-Free Status.

 

Section 7.01                            Tax Opinions/Rulings and Representation
Letters. Each of Keysight and Agilent hereby represents and agrees that (A) it
has examined the Tax Opinions/Rulings and the

 

16

--------------------------------------------------------------------------------


 

Representation Letters prior to the date hereof and (B) subject to any
qualifications therein, all facts contained in such Tax Opinions/Rulings or
Representation Letters that concern or relate to such Company or any member of
its Group is and, to the extent such facts relate to future events or
circumstances, will be, true, correct and complete.

 

Section 7.02                            Restrictions on Agilent and Keysight.

 

(a)                                 Each of Agilent and Keysight agrees that it
will not take or fail to take, or permit any of its respective Affiliates to
take or fail to take, any action where such action or failure to act would be
inconsistent with or cause to be untrue any material, information, covenant or
representation in any Representation Letter or Tax Opinion/Ruling.  Each of
Agilent and Keysight agrees that it will not take or fail to take, or permit any
of its respective Affiliates to take or fail to take, any action (including any
transactions with third parties) which (individually or in the aggregate)
prevents or could reasonably be expected to prevent the Tax-Free Status of any
of the Transactions, including, in the case of Keysight, issuing any Keysight
Capital Stock that would prevent the Distribution from qualifying as a tax-free
distribution within the meaning of Section 355 of the Code.

 

(b)                                 During the period from the date hereof until
the completion of the Distribution, Keysight shall not take any action
(including the issuance of Keysight Capital Stock) or permit any Keysight
Affiliate directly or indirectly controlled by Keysight to take any action if,
as a result of taking such action, Keysight could have a number of shares of
Keysight Capital Stock (computed on a fully diluted basis or otherwise) issued
and outstanding, including by way of the exercise of stock options (whether or
not such stock options are currently exercisable) or the issuance of restricted
stock, that could cause Agilent to cease to have Tax Control of Keysight.

 

(c)                                  Each of Agilent and Keysight agree that,
from the date hereof until the first day after the two-year anniversary of the
Deconsolidation Date, it and each of its Affiliates will (i) maintain its status
as a company engaged in the Active Trade or Business for purposes of
Section 355(b)(2) of the Code, and (ii) not engage in any transaction that would
result in it ceasing to be a company engaged in the Active Trade or Business for
purposes of Section 355(b)(2) of the Code, in each case, taking into account
Section 355(b)(3) of the Code.

 

(d)                                 Keysight agrees that, from the date hereof
until the first day after the two-year anniversary of the Deconsolidation Date,
it will not (i) enter into any Proposed Acquisition Transaction or, to the
extent Keysight has the right to prohibit any Proposed Acquisition Transaction,
permit any Proposed Acquisition Transaction to occur (whether by (a) redeeming
rights under a shareholder rights plan, (b) finding a tender offer to be a
“permitted offer” under any such plan or otherwise causing any such plan to be
inapplicable or neutralized with respect to any Proposed Acquisition
Transaction, or (c) approving any Proposed Acquisition Transaction, whether for
purposes of Section 203 of the DGCL or any similar corporate statute, any “fair
price” or other provision of Keysight’s charter or bylaws or otherwise),
(ii) merge or consolidate with any other Person or liquidate or partially
liquidate, (iii) in a single transaction or series of transactions sell or
transfer (other than sales or transfers of inventory in the ordinary course of
business) all or substantially all of the assets that were transferred to
Keysight pursuant to the Contribution or sell or transfer 60% or more of the
gross assets of the Active Trade or Business or 60% or more of the consolidated
gross assets of Keysight and its Affiliates (such percentages to be measured
based on fair market value as of the Deconsolidation Date), (iv) redeem or
otherwise repurchase (directly or through a Keysight Affiliate) any Keysight
stock, or rights to acquire stock, except to the extent such repurchases satisfy
Section 4.05(1)(b) of Revenue Procedure 96-30, 1996-1 C.B. 696 (as in effect
prior to the amendment of such Revenue Procedure by Revenue Procedure 2003-48,
2003-2 C.B. 86), (v) amend its certificate of incorporation (or other
organizational documents), or take any other action, whether through a
stockholder vote or otherwise, affecting the voting rights of Keysight Capital

 

17

--------------------------------------------------------------------------------


 

Stock (including, without limitation, through the conversion of one class of
Keysight Capital Stock into another class of Keysight Capital Stock) or
(vi) take any other action or actions (including any action or transaction that
would be reasonably likely to be inconsistent with any representation made in
the Representation Letters or the Tax Opinions/Rulings) which in the aggregate
(and taking into account any other transactions described in this subparagraph
(d)) would be reasonably likely to have the effect of causing or permitting one
or more persons (whether or not acting in concert) to acquire directly or
indirectly stock representing a Fifty-Percent or Greater Interest in Keysight,
unless prior to taking any such action set forth in the foregoing clauses
(i) through (vi), (A) Keysight shall have requested that Agilent obtain a Ruling
in accordance with Section 7.03(b) and (d) of this Agreement to the effect that
such transaction will not affect the Tax-Free Status and Agilent shall have
received such a Ruling in form and substance satisfactory to Agilent in its sole
and absolute discretion, which discretion shall be exercised in good faith
solely to preserve the Tax-Free Status (and in determining whether a Ruling is
satisfactory, Agilent may consider, among other factors, the appropriateness of
any underlying assumptions and management’s representations made in connection
with such Ruling), or (B) Keysight shall provide Agilent with an Unqualified Tax
Opinion in form and substance satisfactory to Agilent in its sole and absolute
discretion, which discretion shall be exercised in good faith solely to preserve
the Tax-Free Status (and in determining whether an opinion is satisfactory,
Agilent may consider, among other factors, the appropriateness of any underlying
assumptions and management’s representations if used as a basis for the opinion
and Agilent may determine that no opinion would be acceptable to Agilent) or
(C) Agilent shall have waived the requirement to obtain such Ruling or
Unqualified Tax Opinion.

 

(e)                                  If Keysight proposes to enter into any
Section 7.02(e) Acquisition Transaction or, to the extent Keysight has the right
to prohibit any Section 7.02(e) Acquisition Transaction, proposes to permit any
Section 7.02(e) Acquisition Transaction to occur, in each case, during the
period from the date hereof until the first day after the two-year anniversary
of the Deconsolidation Date, Keysight shall provide Agilent, no later than ten
(10) days following the signing of any written agreement with respect to the
Section 7.02(e) Acquisition Transaction, with a written description of such
transaction (including the type and amount of Keysight Capital Stock to be
issued in such transaction) and a certificate of the Board of Directors of
Keysight to the effect that the Section 7.02(e) Acquisition Transaction is not a
Proposed Acquisition Transaction or any other transaction to which the
requirements of Section 7.02(d) apply (a “Keysight Board Certificate”).

 

(f)                                    Distributions by Foreign Keysight
Subsidiaries. Until January 1, 2015, Keysight shall neither cause nor permit any
foreign subsidiary of Keysight to enter into any transaction or take any action
that would be considered under the Code to constitute the declaration or payment
of a dividend (including, without limitation, pursuant to Sections 302, 304,
964(e) or 1248 of the Code) without obtaining the prior written consent of
Agilent (such prior written consent not to be unreasonably withheld).  Should
the Reorganization be delayed for any reason, the parties shall adjust the date
in the immediately preceding sentence to reasonably reflect such delay.

 

Section 7.03                            Procedures Regarding Opinions and
Rulings.

 

(a)                                 If Keysight notifies Agilent that it desires
to take one of the actions described in clauses (i) through (vi) of
Section 7.02(d) (a “Notified Action”), Agilent and Keysight shall reasonably
cooperate to attempt to obtain the Ruling or Unqualified Tax Opinion referred to
in Section 7.02(d), unless Agilent shall have waived the requirement to obtain
such Ruling or Unqualified Tax Opinion.

 

(b)                                 Rulings or Unqualified Tax Opinions at
Keysight’s Request. Agilent agrees that at the reasonable request of Keysight
pursuant to Section 7.02(d), Agilent shall cooperate with Keysight and use its
reasonable best efforts to seek to obtain, as expeditiously as possible, a
Ruling from the IRS or an Unqualified Tax Opinion for the purpose of permitting
Keysight to take the Notified Action. Further,

 

18

--------------------------------------------------------------------------------


 

in no event shall Agilent be required to file any Ruling Request under this
Section 7.03(b) unless Keysight represents that (A) it has read the Ruling
Request, and (B) all information and representations, if any, relating to any
member of the Keysight Group, contained in the Ruling Request documents are
(subject to any qualifications therein) true, correct and complete. Keysight
shall reimburse Agilent for all reasonable costs and expenses incurred by the
Agilent Group in obtaining a Ruling or Unqualified Tax Opinion requested by
Keysight within ten (10) Business Days after receiving an invoice from Agilent
therefor.

 

(c)                                  Rulings or Unqualified Tax Opinions at
Agilent’s Request. Agilent shall have the right to obtain a Ruling or an
Unqualified Tax Opinion at any time in its sole and absolute discretion. If
Agilent determines to obtain a Ruling or an Unqualified Tax Opinion, Keysight
shall (and shall cause each Affiliate of Keysight to) cooperate with Agilent and
take any and all actions reasonably requested by Agilent in connection with
obtaining the Ruling or Unqualified Tax Opinion (including, without limitation,
by making any representation or covenant or providing any materials or
information requested by the IRS or Tax Advisor; provided that Keysight shall
not be required to make (or cause any Affiliate of Keysight to make) any
representation or covenant that is inconsistent with historical facts or as to
future matters or events over which it has no control). Except as provided in
Section 7.03(b), Agilent shall bear its own costs and expenses in obtaining a
Ruling or an Unqualified Tax Opinion requested by Agilent.  Agilent shall
reimburse Keysight for all reasonable costs and expenses incurred by the
Keysight Group in obtaining a Ruling or Unqualified Tax Opinion requested by
Agilent within ten (10) Business Days after receiving an invoice from Keysight
therefor.

 

(d)                                 Keysight hereby agrees that Agilent shall
have sole and exclusive control over the process of obtaining any Ruling, and
that only Agilent shall apply for a Ruling. In connection with obtaining a
Ruling pursuant to Section 7.03(b), (A) Agilent shall keep Keysight informed in
a timely manner of all material actions taken or proposed to be taken by Agilent
in connection therewith; (B) Agilent shall (1) reasonably in advance of the
submission of any Ruling Request documents provide Keysight with a draft copy
thereof, (2) reasonably consider Keysight’s comments on such draft copy, and
(3) provide Keysight with a final copy; and (C) Agilent shall provide Keysight
with notice reasonably in advance of, and Keysight shall have the right to
attend, any formally scheduled meetings with the IRS (subject to the approval of
the IRS) that relate to such Ruling. Neither Keysight nor any Keysight Affiliate
directly or indirectly controlled by Keysight shall seek any guidance from the
IRS or any other Tax Authority (whether written, verbal or otherwise) at any
time concerning the Transactions (including the impact of any transaction on the
Transactions).

 

Section 7.04                            Liability for Tax-Related Losses.

 

(a)                                 Notwithstanding anything in this Agreement
or the Separation and Distribution Agreement to the contrary, Keysight shall be
responsible for, and shall indemnify and hold harmless Agilent and its
Affiliates and each of their respective officers, directors and employees from
and against, one hundred percent (100%) of any Tax-Related Losses that are
attributable to or result from any one or more of the following: (A) the direct
or indirect acquisition (other than pursuant to the Reorganization, the
Contribution, or the Distribution) of all or a portion of Keysight’s stock
and/or its or its Affiliates’ stock or assets by any means whatsoever by any
Person, (B) any negotiations, understandings, agreements or arrangements by
Keysight with respect to transactions or events (including, without limitation,
stock issuances, pursuant to the exercise of stock options or otherwise, option
grants, capital contributions or acquisitions, or a series of such transactions
or events) that cause the Distribution to be treated as part of a plan pursuant
to which one or more Persons acquire directly or indirectly stock of Keysight or
any of its Affiliates representing a Fifty-Percent or Greater Interest therein,
(C) any action or failure to act by Keysight after the Distribution (including,
without limitation, any amendment to Keysight’s certificate of incorporation (or
other organizational documents), whether through a stockholder vote or
otherwise)

 

19

--------------------------------------------------------------------------------


 

affecting the voting rights of Keysight stock (including, without limitation,
through the conversion of one class of Keysight Capital Stock into another class
of Keysight Capital Stock), (D) any act or failure to act by Keysight or any
Keysight Affiliate described in Section 7.02 (regardless whether such act or
failure to act is covered by a Ruling, Unqualified Tax Opinion or waiver
described in clause (A), (B) or (C) of Section 7.02(d), a Keysight Board
Certificate described in Section 7.02(e) or a consent described in
Section 7.02(f)) or (E) any breach by Keysight of its agreement and
representation set forth in Section 7.01 (collectively, a “Keysight
Disqualifying Action”).

 

(b)                                 Notwithstanding anything in this Agreement
or the Separation and Distribution Agreement to the contrary, Agilent shall be
responsible for, and shall indemnify and hold harmless Keysight and its
Affiliates and each of their respective officers, directors and employees from
and against, one hundred percent (100%) of any Tax-Related Losses that are
attributable to or result from any one or more of the following: (A) the direct
or indirect acquisition of all or a portion of Agilent’s stock and/or its or its
Affiliates’ stock or assets by any means whatsoever by any Person, (B) any
negotiations, understandings, agreements or arrangements by Agilent with respect
to transactions or events (including, without limitation, stock issuances,
pursuant to the exercise of stock options or otherwise, option grants, capital
contributions or acquisitions, or a series of such transactions or events) that
cause the Distribution to be treated as part of a plan pursuant to which one or
more Persons acquire directly or indirectly stock of Agilent or any of its
Affiliates representing a Fifty-Percent or Greater Interest therein, (C) any act
or failure to act by Agilent or any Agilent Affiliate described in Section 7.02
or (D) any breach by Agilent of its agreement and representation set forth in
Section 7.01 (collectively, an “Agilent Disqualifying Action”).

 

(c)                                  Keysight and Agilent Disqualifying Actions.

 

(i)                                     If a Tax-Related Loss is attributable to
both a Keysight Disqualifying Action and an Agilent Disqualifying Action, then
the Parties shall share such Tax-Related Loss as if it were an increase in Taxes
described in Section 2.03(d) of this Agreement.

 

(ii)                                  Notwithstanding the foregoing, if such
Tax-Related Loss is attributable to both a Keysight Disqualifying Action and an
Agilent Disqualifying Action, then (x) Keysight shall be solely responsible for
such Tax-Related Loss if the Keysight Disqualifying Action occurs prior to the
Agilent Disqualifying Action and (y) Agilent shall be solely responsible for
such Tax-Related Loss if the Agilent Disqualifying Action occurs prior to the
Keysight Disqualifying Action.

 

(d)                                 Keysight shall pay Agilent the amount of any
Tax-Related Losses for which Keysight is responsible under this Section 7.04
(calculated on the basis that Agilent is a Agilent Full Taxpayer): (A) in the
case of Tax-Related Losses described in clause (i) of the definition of
Tax-Related Losses no later than ten (10) Business Days after receipt by
Keysight of notice of the settlement, Final Determination, judgment or other
action imposing the Taxes described in such clause (i) with respect to the Tax
Return for the year of the Transactions, as applicable and (B) in the case of
Tax-Related Losses described in clause (ii) or (iii) of the definition of
Tax-Related Losses, no later than ten (10) Business Days after the date on which
Keysight receives notice from Agilent evidencing Agilent’s payment of such Tax-
Related Losses.

 

(e)                                  Agilent shall pay Keysight the amount of
any Tax-Related Losses for which Agilent is responsible under this Section 7.04
(calculated on the basis that Keysight is a Keysight Full Taxpayer): (A) in the
case of Tax-Related Losses described in clause (i) of the definition of
Tax-Related Losses no later than ten (10) Business Days after receipt by Agilent
of notice of the settlement, Final Determination, judgment or other action
imposing the Taxes described in such clause (i) with respect to

 

20

--------------------------------------------------------------------------------


 

the Tax Return for the year of the Transactions, as applicable and (B) in the
case of Tax-Related Losses described in clause (ii) or (iii) of the definition
of Tax-Related Losses, no later than ten (10) Business Days after the date on
which Agilent receives notice from Keysight evidencing Keysight’s payment of
such Tax- Related Losses.

 

Section 8.                                          Assistance and Cooperation.

 

Section 8.01                            Assistance and Cooperation.

 

(a)                                 The Companies shall cooperate (and cause
their respective Affiliates to cooperate) with each other and with each other’s
agents, including accounting firms and legal counsel, in connection with Tax
matters relating to the Companies and their Affiliates including (i) preparation
and filing of any Tax Return and any Tax Items reported or shown thereon,
(ii) determining the amount of any Tax Items and the amount of any Taxes due
(including estimated Taxes) or the right to and amount of any refund of Taxes,
(iii) examinations of Tax Returns, and (iv) any administrative or judicial
proceeding in respect of Taxes assessed or proposed to be assessed. Such
cooperation shall include making all information and documents in their
possession relating to the other Company and its Affiliates available to such
other Company as provided in Section 9 (including, for the avoidance of doubt,
the amount of any Tax Items reasonably necessary to permit the parties to
calculate the credit described in Section 41 of the Code). Each of the Companies
shall also make available to the other, as reasonably requested and available,
personnel (including officers, directors, employees and agents of the Companies
or their respective Affiliates) responsible for preparing, maintaining, and
interpreting information and documents relevant to Taxes, and personnel
reasonably required as witnesses or for purposes of providing information or
documents in connection with any administrative or judicial proceedings relating
to Taxes.

 

(b)                                 Any information or documents provided under
this Section 8 shall be kept confidential by the Company receiving the
information or documents, except as may otherwise be necessary in connection
with the filing of Tax Returns or in connection with any administrative or
judicial proceedings relating to Taxes. Notwithstanding any other provision of
this Agreement or any other agreement, (i) neither Agilent nor any Agilent
Affiliate shall be required to provide Keysight or any Keysight Affiliate or any
other Person access to or copies of any information or procedures (including the
proceedings of any Tax Contest) other than information or procedures that relate
solely to Keysight, the business or assets of Keysight or any Keysight Affiliate
and (ii) in no event shall Agilent or any Agilent Affiliate be required to
provide Keysight, any Keysight Affiliate or any other Person access to or copies
of any information if such action could reasonably be expected to result in the
waiver of any Privilege. In addition, in the event that Agilent determines that
the provision of any information to Keysight or any Keysight Affiliate could be
commercially detrimental, violate any law or agreement or waive any Privilege,
the parties shall use reasonable best efforts to permit compliance with its
obligations under this Section 8 in a manner that avoids any such harm or
consequence.

 

Section 8.02                            Income Tax Return Information.

 

(a)                                 Keysight and Agilent acknowledge that time
is of the essence in relation to any request for information, assistance or
cooperation made by Agilent or Keysight pursuant to Section 8.01 or this
Section 8.02. Keysight and Agilent acknowledge that failure to conform to the
deadlines set forth herein or reasonable deadlines otherwise set by Agilent or
Keysight could cause irreparable harm.

 

(b)                                 Each Company shall provide to the other
Company information and documents relating to its Group required by the other
Company to prepare Tax Returns. Any information or documents the Responsible
Company requires to prepare such Tax Returns shall be provided in such form

 

21

--------------------------------------------------------------------------------


 

as the Responsible Company reasonably requests and in sufficient time for the
Responsible Company to file such Tax Returns on a timely basis.

 

Section 9.                                          Tax Records.

 

Section 9.01                            Retention of Tax Records. Each Company
shall preserve and keep all Tax Records exclusively relating to the assets and
activities of its Group for Pre-Deconsolidation Periods, and Agilent shall
preserve and keep all other Tax Records relating to Taxes of the Groups for
Pre-Deconsolidation Tax Periods, for so long as the contents thereof may become
material in the administration of any matter under the Code or other applicable
Tax Law, but in any event until the later of (i) the expiration of any
applicable statutes of limitations, or (ii) seven years after the
Deconsolidation Date (such later date, the “Retention Date”). After the
Retention Date, each Company may dispose of such Tax Records upon ninety (90)
days’ prior written notice to the other Company. If, prior to the Retention
Date, (a) a Company reasonably determines that any Tax Records which it would
otherwise be required to preserve and keep under this Section 9 are no longer
material in the administration of any matter under the Code or other applicable
Tax Law and the other Company agrees, then such first Company may dispose of
such Tax Records upon ninety (90) days’ prior notice to the other Company. Any
notice of an intent to dispose given pursuant to this Section 9.01 shall include
a list of the Tax Records to be disposed of describing in reasonable detail each
file, book, or other record accumulation being disposed. The notified Company
shall have the opportunity, at its cost and expense, to copy or remove, within
such 90-day period, all or any part of such Tax Records. If, at any time prior
to the Retention Date, Keysight determines to decommission or otherwise
discontinue any computer program or information technology system used to access
or store any Tax Records, then Keysight may decommission or discontinue such
program or system upon ninety (90) days’ prior notice to Agilent and Agilent
shall have the opportunity, at its cost and expense, to copy, within such 90-day
period, all or any part of the underlying data relating to the Tax Records
accessed by or stored on such program or system.

 

Section 9.02                            Access to Tax Records. The Companies and
their respective Affiliates shall make available to each other for inspection
and copying during normal business hours upon reasonable notice all Tax Records
(and, for the avoidance of doubt, any pertinent underlying data accessed or
stored on any computer program or information technology system) in their
possession and shall permit the other Company and its Affiliates, authorized
agents and representatives and any representative of a Taxing Authority or other
Tax auditor direct access during normal business hours upon reasonable notice to
any computer program or information technology system used to access or store
any Tax Records, in each case to the extent reasonably required by the other
Company in connection with the preparation of Tax Returns or financial
accounting statements, audits, litigation, or the resolution of items under this
Agreement.

 

Section 10.                                   Tax Contests.

 

Section 10.01                     Notice. Each of the Companies shall provide
prompt notice to the other Company of any written communication from a Tax
Authority regarding any pending or threatened Tax audit, assessment or
proceeding or other Tax Contest of which it becomes aware related to Taxes for
Tax Periods for which it is indemnified by the other Company hereunder,
provided, however, that the indemnifying Company shall not be relieved of its
obligations hereunder by reason of any failure by the indemnified Company to so
notify except to the extent such failure materially prejudices the indemnifying
Company. Such notice shall attach copies of the pertinent portion of any written
communication from a Tax Authority and contain factual information (to the
extent known) describing any asserted Tax liability in reasonable detail and
shall be accompanied by copies of any notice and other documents received from
any Tax Authority in respect of any such matters.

 

22

--------------------------------------------------------------------------------


 

Section 10.02                     Control of Tax Contests.

 

(a)                                 Separate Company Taxes.

 

(i)                                     In the case of any Tax Contest with
respect to any Separate Return relating to Income Taxes for Tax Periods
beginning prior to the Separation Period, Agilent shall have exclusive control
over the Tax Contest, including exclusive authority with respect to any
settlement of such Tax liability, subject to Sections 10.02(c) and (d) below.
For avoidance of doubt, each party and its Affiliates shall bear their own costs
and expenses incurred in connection with any Tax Contest with respect to any
Separate Return described in this Section 10.02(a)(i).

 

(ii)                                  In the case of any Tax Contest with
respect to any Separate Return (other than a Separate Return that is subject to
Section 10.02(a)(i)), if any, the Company having liability for the Tax pursuant
to this Agreement shall have exclusive control over the Tax Contest including
exclusive authority with respect to any settlement of such Tax liability,
subject to Sections 10.02(c) and (d) below.

 

(b)                                 Joint Tax Returns and Certain Other Returns.
In the case of any Tax Contest with respect to any Agilent Federal Consolidated
Income Tax Return or Agilent State Combined Income Tax Return, Agilent shall
have exclusive control over the Tax Contest, including exclusive authority with
respect to any settlement of such Tax liability, subject to Sections
10.02(c) and (d) below.

 

(c)                                  Settlement Rights. The Controlling Party
shall have the sole right to contest, litigate, compromise and settle any Tax
Contest without obtaining the prior consent of the Non-Controlling Party. Unless
waived by the parties in writing, in connection with any potential adjustment in
a Tax Contest as a result of which adjustment the Non-Controlling Party may
reasonably be expected to become liable to make any indemnification payment (or
any payment under Section 6) to the Controlling Party under this Agreement:
(i) the Controlling Party shall keep the Non-Controlling Party informed in a
timely manner of all actions taken or proposed to be taken by the Controlling
Party with respect to such potential adjustment in such Tax Contest; (ii) the
Controlling Party shall timely provide the Non-Controlling Party copies of any
written materials relating to such potential adjustment in such Tax Contest
received from any Tax Authority; (iii) the Controlling Party shall timely
provide the Non- Controlling Party with copies of any correspondence or filings
submitted to any Tax Authority or judicial authority in connection with such
potential adjustment in such Tax Contest; and (iv) the Controlling Party shall
consult with the Non-Controlling Party and offer the Non-Controlling Party a
reasonable opportunity to comment before submitting any written materials
prepared or furnished in connection with such potential adjustment in such Tax
Contest. The failure of the Controlling Party to take any action specified in
the preceding sentence with respect to the Non- Controlling Party shall not
relieve the Non-Controlling Party of any liability and/or obligation which it
may have to the Controlling Party under this Agreement except to the extent that
the Non-Controlling Party was actually harmed by such failure, and in no event
shall such failure relieve the Non-Controlling Party from any other liability or
obligation which it may have to the Controlling Party. In the case of any Tax
Contest described in Section 10.02(a) or (b), “Controlling Party” means the
Company entitled to control the Tax Contest under such Section and
“Non-Controlling Party” means the other Company.

 

(d)                                 Tax Contest Participation. Unless waived by
the parties in writing, the Controlling Party shall provide the Non-Controlling
Party with written notice reasonably in advance of, and the Non-Controlling
Party shall have the right to request to attend, any formally scheduled meetings
with Tax Authorities or hearings or proceedings before any judicial authorities
in connection with any potential adjustment in a Tax Contest pursuant to which
the Non-Controlling Party may reasonably be expected to become liable to make
any indemnification payment (or any payment under Section 6) to the

 

23

--------------------------------------------------------------------------------


 

Controlling Party under this Agreement. Such right to attend will be limited to
two representatives of the Non-Controlling Party who may observe, but not
participate, in such hearings or proceedings.  The failure of the Controlling
Party to provide any notice specified in this Section 10.02(d) to the
Non-Controlling Party shall not relieve the Non-Controlling Party of any
liability and/or obligation which it may have to the Controlling Party under
this Agreement except to the extent that the Non-Controlling Party was actually
harmed by such failure, and in no event shall such failure relieve the
Non-Controlling Party from any other liability or obligation which it may have
to the Controlling Party.

 

(e)                                  Power of Attorney. Each member of the
Keysight Group shall execute and deliver to Agilent (or such member of the
Agilent Group as Agilent shall designate) any power of attorney or other similar
document reasonably requested by Agilent (or such designee) in connection with
any Tax Contest (as to which Agilent is the Controlling Party) described in this
Section 10.

 

Section 11.                                   Effective Date; Termination of
Prior Intercompany Tax Allocation Agreements. This Agreement shall be effective
as of the date hereof. As of the date hereof, (i) all prior intercompany Tax
allocation agreements or arrangements shall be terminated, and (ii) amounts due
under or contemplated by such agreements or arrangements as of the date hereof
shall be settled (in whatever manner the Parties so agree) as of the date
hereof. Upon such termination and settlement, no further payments by or to
Agilent or by or to Keysight, with respect to such agreements or arrangements
shall be made, and all other rights and obligations resulting from such
agreements or arrangements between the Companies and their Affiliates shall
cease at such time. Any payments pursuant to such agreements or arrangements
shall be disregarded for purposes of computing amounts due under this Agreement.

 

Section 12.                                   Survival of Obligations. The
representations, warranties, covenants and agreements set forth in this
Agreement shall be unconditional and absolute and shall remain in effect without
limit

 

Section 13.                                   Payments; Tax Gross Up.

 

Section 13.01                     Treatment of Tax Indemnity and Tax Benefit
Payments. For all Tax purposes, Agilent and Keysight and their respective
Affiliates agree to report  any payment required by this Agreement (other than
payments with respect to interest accruing after the Deconsolidation Date) as
either a contribution by Agilent to Keysight or a distribution by Keysight to
Agilent, as the case may be, occurring immediately prior to the Deconsolidation
Date or as a payment of an assumed or retained Liability except as otherwise
required by applicable Law.

 

Section 13.02                     Tax Gross Up. If notwithstanding the manner in
which Tax indemnity payments and Tax Benefit payments were reported pursuant to
Section 13.01, there is an adjustment to the Tax liability of a Company as a
result of its receipt of a payment pursuant to this Agreement, such payment
shall be appropriately adjusted so that the amount of such payment, reduced by
the amount of all Income Taxes payable as a Full Taxpayer with respect to the
receipt thereof (but taking into account all correlative Tax Benefits resulting
from the payment of such Income Taxes), shall equal the amount of the payment
which the Company receiving such payment would otherwise be entitled to receive
pursuant to this Agreement.

 

Section 13.03                     Interest Under This Agreement. Any payment
required under this Agreement by a Company that is not paid within the time
prescribed for such payment herein shall bear interest at a rate equal to the
applicable Federal short-term rate (as defined in Section 1274(d)(1) of the
Code) from the due date thereof until the date of the receipt of payment by the
other Company.  Anything herein to the contrary notwithstanding, to the extent
one Company (“Indemnitor”) makes a payment of interest to another Company
(“Indemnitee”) under this Agreement with respect to the period from the

 

24

--------------------------------------------------------------------------------


 

date that the Indemnitee made a payment of Tax to a Tax Authority to the date
that the Indemnitor reimbursed the Indemnitee for such Tax payment, the interest
payment shall be treated as interest expense to the Indemnitor (deductible to
the extent provided by law) and as interest income by the Indemnitee (includible
in income to the extent provided by law). The amount of the payment shall not be
adjusted under Section 2 to take into account any associated Tax Benefit to the
Indemnitor or increase in Tax to the Indemnitee.

 

Section 14.                                   Disagreements. The Companies
mutually desire that friendly collaboration will continue between them.
Accordingly, they will try, and they will cause their respective Group members
to try, to resolve in an amicable manner all disagreements and misunderstandings
connected with their respective rights and obligations under this Agreement,
including any amendments hereto. In furtherance thereof, in the event of any
dispute or disagreement (a “Tax Dispute”) between any member of the Agilent
Group and any member of the Keysight Group as to the interpretation of any
provision of this Agreement or the performance of obligations hereunder, the Tax
departments of the Companies shall negotiate in good faith to resolve the Tax
Dispute. If such good faith negotiations do not resolve the Tax Dispute within
thirty (30) days after the initial written notice of the Tax Dispute (or such
longer period that the parties hereto agree to), then the matter shall be
resolved pursuant to the procedures set forth in Article VII of the Separation
and Distribution Agreement, provided, however, that upon the request of either
Company, the mediator selected by the parties pursuant to Article VII shall be a
recognized tax professional, such as a United States tax counsel or accountant
of recognized national standing. Nothing in this Section 14 will prevent either
Company from seeking injunctive relief if any delay resulting from the efforts
to resolve the Tax Dispute through the procedures set forth in Article VII of
the Separation and Distribution Agreement could result in serious and
irreparable injury to either Company. Notwithstanding anything to the contrary
in this Agreement, the Separation and Distribution Agreement or any Ancillary
Agreement, Agilent and Keysight are the only members of their respective Group
entitled to commence a dispute resolution procedure under this Agreement, and
each of Agilent and Keysight will cause its respective Group members not to
commence any dispute resolution procedure other than through such party as
provided in this Section 14.

 

Section 15.                                   Expenses. Except as otherwise
provided in this Agreement, each party and its Affiliates shall bear their own
expenses incurred in connection with preparation of Tax Returns, Tax Contests,
and other matters related to Taxes under the provisions of this Agreement.

 

Section 16.                                   General Provisions.

 

Section 16.01                     Addresses and Notices. Each party giving any
notice required or permitted under this Agreement will give the notice in
writing and use one of the following methods of delivery to the party to be
notified, at the address set forth below or another address of which the sending
party has been notified in accordance with this Section 16.01: (a) personal
delivery; (b) facsimile or telecopy transmission with a reasonable method of
confirming transmission; (c) commercial overnight courier with a reasonable
method of confirming delivery; or (d) pre-paid, United States of America
certified or registered mail, return receipt requested. Notice to a party is
effective for purposes of this Agreement only if given as provided in this
Section 16.01 and shall be deemed given on the date that the intended addressee
actually receives the notice.

 

If to Agilent:

 

Agilent Technologies, Inc.

5301 Stevens Creek Blvd.

M/S 1A-PB

Santa Clara, CA  95051

 

25

--------------------------------------------------------------------------------


 

Attention:                                         Chief Financial Officer

Facsimile:                                         (408) 345-8932

E-mail:                                                     
didier_hirsch@agilent.com

 

If to Keysight:

 

Keysight Technologies, Inc.

1400 Fountaingrove Parkway

Santa Rosa, CA  95403

Attention:                                         Chief Financial Officer

Facsimile:                                         (707) 577-2382

E-mail:                                                       
neil_p_dougherty@keysight.com

 

A party may change the address for receiving notices under this Agreement by
providing written notice of the change of address to the other party.

 

Section 16.02                     Binding Effect. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their successors
and assigns.  Except as expressly set forth in this Agreement, the covenants and
other provisions contained in this Agreement, and liability for the breach of
any obligations contained herein, shall survive the Deconsolidation Date and
shall remain in full force and effect thereafter.  Notwithstanding any other
provision of this Agreement (other than this sentence), this Agreement and all
of its covenants and provisions shall be null and void with no consequence or
effect during the Separation Period or any time after the Deconsolidation Date
if the Distribution does not occur and each party shall take such steps as are
necessary and commercially reasonable to place the other party in the same
position as if the Agreement had never taken effect.

 

Section 16.03                     Waiver. The parties may waive a provision of
this Agreement only by a writing signed by the party intended to be bound by the
waiver. A party is not prevented from enforcing any right, remedy or condition
in the party’s favor because of any failure or delay in exercising any right or
remedy or in requiring satisfaction of any condition, except to the extent that
the party specifically waives the same in writing. A written waiver given for
one matter or occasion is effective only in that instance and only for the
purpose stated. A waiver once given is not to be construed as a waiver for any
other matter or occasion. Any enumeration of a party’s rights and remedies in
this Agreement is not intended to be exclusive, and a party’s rights and
remedies are intended to be cumulative to the extent permitted by law and
include any rights and remedies authorized in law or in equity.

 

Section 16.04                     Severability. If any provision of this
Agreement is determined to be invalid, illegal or unenforceable, the remaining
provisions of this Agreement remain in full force, if the essential terms and
conditions of this Agreement for each party remain valid, binding and
enforceable.

 

Section 16.05                     Authority. Each of the parties represents to
the other that (a) it has the corporate or other requisite power and authority
to execute, deliver and perform this Agreement, (b) the execution, delivery and
performance of this Agreement have been duly authorized by all necessary
corporate or other action, (c) it has duly and validly executed and delivered
this Agreement, and (d) this Agreement is a legal, valid and binding obligation,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and general equity principles.

 

Section 16.06                     Further Action. The parties shall execute and
deliver all documents, provide all information, and take or refrain from taking
action as may be necessary or appropriate to achieve the purposes of this
Agreement, including the execution and delivery to the other parties and their

 

26

--------------------------------------------------------------------------------


 

Affiliates and representatives of such powers of attorney or other authorizing
documentation as is reasonably necessary or appropriate in connection with the
filing of Tax Returns pursuant to Section 8 and Tax Contests (or portions
thereof) under the control of such other parties in accordance with Section 10.

 

Section 16.07                     Integration. This Agreement, together with
each of the exhibits and schedules appended hereto, constitutes the final
agreement between the parties, and is the complete and exclusive statement of
the parties’ agreement on the matters contained herein. All prior and
contemporaneous negotiations and agreements between the parties with respect to
the matters contained herein are superseded by this Agreement, as applicable. In
the event of any inconsistency between this Agreement and the Separation and
Distribution Agreement, or any other agreements relating to the transactions
contemplated by the Separation and Distribution Agreement, with respect to
matters addressed herein, the provisions of this Agreement shall control.

 

Section 16.08                     Construction. The language in all parts of
this Agreement shall in all cases be construed according to its fair meaning and
shall not be strictly construed for or against any party. The captions, titles
and headings included in this Agreement are for convenience only, and do not
affect this Agreement’s construction or interpretation. Unless otherwise
indicated, all “Section” references in this Agreement are to sections of this
Agreement.

 

Section 16.09                     No Double Recovery. No provision of this
Agreement shall be construed to provide an indemnity or other recovery for any
costs, damages, or other amounts for which the damaged party has been fully
compensated under any other provision of this Agreement or under any other
agreement or action at law or equity. Unless expressly required in this
Agreement, a party shall not be required to exhaust all remedies available under
other agreements or at law or equity before recovering under the remedies
provided in this Agreement.

 

Section 16.10                     Counterparts. The parties may execute this
Agreement in multiple counterparts, each of which constitutes an original as
against the party that signed it, and all of which together constitute one
agreement. This Agreement is effective upon delivery of one executed counterpart
from each party to the other party. The signatures of the parties need not
appear on the same counterpart. The delivery of signed counterparts by facsimile
or email transmission that includes a copy of the sending party’s signature is
as effective as signing and delivering the counterpart in person.

 

Section 16.11                     Governing Law. The internal laws of the State
of Delaware (without reference to its principles of conflicts of law) govern the
construction, interpretation and other matters arising out of or in connection
with this Agreement and each of the exhibits and schedules hereto and thereto
(whether arising in contract, tort, equity or otherwise).

 

Section 16.12                     Jurisdiction. If any dispute arises out of or
in connection with this Agreement, except as expressly contemplated by another
provision of this Agreement, the parties irrevocably (and the parties will cause
each other member of their respective Group to irrevocably) (a) consent and
submit to the exclusive jurisdiction of federal and state courts located in
Commonwealth of Massachusetts, and (b) waive any objection to that choice of
forum based on venue or to the effect that the forum is not convenient.

 

Section 16.13                     Amendment. Except as otherwise expressly
provided herein with respect to the Schedules hereto, the parties may amend this
Agreement only by a written agreement signed by each party to be bound by the
amendment and that identifies itself as an amendment to this Agreement.

 

27

--------------------------------------------------------------------------------


 

Section 16.14                     Keysight Subsidiaries. If, at any time,
Keysight acquires or creates one or more subsidiaries that are includable in the
Keysight Group, they shall be subject to this Agreement and all references to
the Keysight Group herein shall thereafter include a reference to such
subsidiaries.

 

Section 16.15                     Successors. This Agreement shall be binding on
and inure to the benefit of any successor by merger, acquisition of assets, or
otherwise, to any of the parties hereto (including but not limited to any
successor of Agilent or Keysight succeeding to the Tax Attributes of either
under Section 381 of the Code), to the same extent as if such successor had been
an original party to this Agreement.

 

Section 16.16                     Injunctions. The parties acknowledge that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with its specific terms or were
otherwise breached. The parties hereto shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions hereof in any court having
jurisdiction, such remedy being in addition to any other remedy to which they
may be entitled at law or in equity.

 

[signatures on following page]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each party has caused this Agreement to be executed on its
behalf by a duly authorized officer on the date first set forth above.

 

 

 

AGILENT TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Shiela Barr Robertson

 

 

 

Name: Shiela Barr Robertson

 

 

 

Title: Senior Vice President, Corporate Development and Strategy

 

 

 

 

 

 

 

 

KEYSIGHT TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

By:

/s/ Ronald S. Nersesian

 

 

 

Name: Ronald S. Nersesian

 

 

 

Title: President and Chief Executive Officer

 

29

--------------------------------------------------------------------------------